Citation Nr: 1025419	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin disability as 
due to Agent Orange exposure.

2.  Entitlement to service connection for a skin disability to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service from January 1966 to January 
1969, including service in the Republic of Vietnam from August 
1966 to February 1967 and from February 1968 to June 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Colombia, South Carolina.

The issue of entitlement to service connection for a skin 
disability to include as due to Agent Orange exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for fungus/skin condition was last denied 
by the RO in a decision of June 2002.  The appellant was informed 
of the decision and he did not appeal.

2.  The evidence submitted since the RO's June 2002 decision is 
relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The June 2002 decision, which denied service connection for 
fungus/skin condition, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received since the June 2002 decision, which 
denied service connection for fungus/skin condition, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable 
to all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002).  VA must also inform the claimant which 
evidence VA will seek to provide and which evidence the claimant 
is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  In the instant case, the 
appellant's claim is being reopened.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  

New and Material

Service connection for a skin disorder was denied in a August 
2000 rating decision on the basis that there was no competent 
evidence of a current skin disability.  The appellant did not 
appeal that decision and it became final.  The claim was 
readjudicated pursuant to the VCAA in 2002.  In a June 2002 
decision service connection for fungus and skin disorder was 
denied on the basis that there was no competent evidence of a 
current skin disability.  The appellant did not appeal the 
decision and it became final.  

At the time of the June 2002 decision, the record included 
service medical records showing treatment for tinea corporis in 
August 1968; a separation physical of December 1968 showing 
normal skin and the accompanying Report of Medical History 
wherein the appellant denied any skin diseases; a VA examination 
of March 1972 showing a finding of no significant abnormalities 
related to the skin; and the appellant's allegations.  

Submitted since the RO's June 2002 decision are VA outpatient 
treatment records dated from June 2001 to May 2008 showing a 
diagnosis of onychomycosis in June 2001 and additional VA 
treatment records dated in May 2003, June 2006 and December 2006 
showing onychomycosis in the active problem list.  

The RO's June 2002 decision is final based upon the evidence then 
of record.  A prior final decision will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board notes that the applicable regulation requires that new 
and material evidence is evidence which has not been previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was evidence of 
treatment of tinea corporis in service, but no evidence of any 
fungal or skin disability post service.  Since that determination 
the appellant has introduced evidence of a diagnosis of 
onychomycosis.  The Board notes that the VA treatment report 
which shows the diagnosis of onychomycosis predates the prior 
final decision of June 2002.  However, its placement in the 
record suggests that the treatment records were associated with 
the claim file after the June 2002 and were not considered in 
that rating decision.  Moreover, the evidence listed in the 
rating decision of June 2002 does not list the VA treatment 
records of June 2001 as part of the evidence considered.  
Therefore, the Board finds that June 2001 treatment record was 
not part of the record at the time of the June 2002 decision.  
Moreover, this evidence is relevant and probative to the issue at 
hand.  The evidence clearly cures one evidentiary defect that 
existed at the time of the prior decision, namely that there is 
no post-service skin or fungal disability.  See 38 C.F.R. § 
3.156.  Based upon the reason for the prior denial, the 
additional evidence is new and material and the claim is 
reopened. 

Lastly, there is no indication that the new and material evidence 
was associated with the file within one year of any pertinent 
rating decision.


ORDER

The application to reopen the claim for service connection for a 
skin disability to include onychomycosis is granted.


REMAND

The Board notes that the VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The 
VA is obligated to conduct "'a thorough and contemporaneous 
medical examination'" when necessary.  Porcelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case the appellant is claiming entitlement to a 
skin disability to include as a result of exposure to Agent 
Orange.  Service treatment records show that the appellant was 
treated in service for tinea corporis.  Post-service treatment 
records show a diagnosis of and treatment for onychomycosis.  The 
appellant has alleged that his skin problems are due to his 
service to include service in Vietnam.  A VA examination is 
needed to determine if the currently diagnosed onychomycosis is 
in any way related to the appellant's military service.   

Accordingly, the case is REMANDED for the following action:

The appellant should be afforded a VA 
examination to determine the nature and 
etiology of any currently found skin 
disability to include onychomycosis.  If 
confirmed, the examiner should determine 
the most likely etiology of any skin 
disability found including onychomycosis.  
The examiner should specifically comment as 
to whether it is as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any skin disability present including 
onychomycosis, is related to service or 
whether such etiology is unlikely (i.e., 
less than a 50-50 probability).  The claims 
folder should be made available to the 
examiner.  It is requested that reasoning 
be afforded in support of any opinion 
provided.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2002).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


